Citation Nr: 1607691	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen claim for service connection for right knee pain.

2. Whether new and material evidence has been submitted to reopen claim for service connection for left knee pain.

3. Entitlement to an evaluation (rating) in excess of 10 percent for the period of September 17, 2009 to January 29, 2012, and 20 percent from January 30, 2012 to the present for the Veteran's service-connected lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to January 1999 and from January 2003 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii which, in pertinent part, granted service connection for the Veteran's lumbar spine disability with an evaluation of 10 percent, effective September 17, 2009, and denied service connection for right and left knee pain for failure to submit new and material evidence.  The Veteran's file has since been transferred to the RO in St. Petersburg, Florida.  In a November 2013 rating decision, the RO increased the lumbar spine disability rating from 10 percent to 20 percent, effective January 30, 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as service treatment records.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

In the March 2011 rating decision, the RO stated under the section titled "Evidence" that it used "[y]our available service treatment records for the period of service covering May 8, 1990 to January 15, 1999."  Within the analysis for the lumbar spine strain claim, the RO stated that "[y]our available service treatment records show on October 3, 1996 you were diagnosed with lower back pain muscle spasm and treated with medication."  Thus, the service treatment records for the Veteran's first period of service, from May 1990 to January 1999, were once associated with the file.  At this time, however, these service treatment records are not available for review in the Veteran's file on the Veterans Benefits Management System (VBMS).  The Board must remand this matter for the RO to associate the Veteran's service treatment records with the electronic file, or to make a formal finding of unavailability if these records are unable to be obtained. 

Moreover, the Veteran's representative indicated that the Veteran's last VA examination for his lumbar strain was in January 2012, and that the Veteran's disability has worsened since this time.  The Board will therefore remand this issue for a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all service treatment records for the Veteran's first period of service from May 8 1990 to January 15, 1999, specifically those records associated with the claims file when the March 2011 rating decision was issued, and associate them with the Veteran's electronic file on VBMS. 

If the records are unable to be obtained, the AOJ should make a formal finding of unavailability, provide the Veteran with the necessary notice, and associate these documents with the file. 

2. Schedule the Veteran for a VA spine examination.  The examiner must provide current findings regarding the Veteran's service-connected lumbar spine disability.  All relevant medical records, including the entire claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

The examiner must describe in full the functional impact of the service-connected lumbar spine disability, to include discussion of impairment due to acute flare-ups of symptoms.  The examiner should comment on the impact of the spine disability on occupational functioning.

All manifestations related to the lumbar spine disability must be clearly identified.  Any necessary testing should be accomplished.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the above issues.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







